DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         CHARLY COLES, JR.,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-3530

                           [February 7, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 03-15742CF10B.

  Charly Coles, Jr., Florida City, pro se.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

  Not final until disposition of timely filed motion for rehearing.